UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
SAMEEENA AZHAR, }
)
Plaintiff, }
) No. 16 €C 10390

v. )

) Chief Judge Rubén Castille
THE UNIVERSITY OF CHICAGO, )
)
Defendant. )

MEMORANDUM OPINION AND ORDER

Plaintiff Sameena Azhar filed this employment discrimination case against the University
of Chicago on November 7, 2016. (R. 1, Compl.) Before the Court is the University of Chicago’s
motion for summary judgment. (R. 78, Def.’s Mot. Summ. J.) For the reasons that follow, the
motion is granted.

RELEVANT FACTS

The following facts are undisputed unless otherwise noted.' Plaintiff Sameena Azhar
(“Azhar”) was a University of Chicago (“the University”) doctoral candidate at the University’s
School of Social Service Administration (“SSA”) from 2012 until 2018. (R. 90, PL.’s Resp. SOF
{| 3.) Her specific research interest is human immunodeficiency viruses (“HIV”). Ud.) Azhar was
first introduced to Dr. John Schneider because of their shared research interest in HIV. (id. J 13.)
Dr. Schneider is an associate professor of medicine within the University’s Department of

Medicine’s Section of Infectious Diseases and Global Health, an associate professor of

 

' As discussed in greater detail below, Plaintiff's response to Defendant’s Local Rule 56.1
Statement of Material Facts is replete with argument, conclusions, and assertions of fact that are
not supported by Plaintiff's citation to the record. (R. 90, Pl.’s Resp. SOF and Add’! Facts.) The
Court disregards those improper portions of Plaintiff's response. Flint v. City of Belvidere, 791
F.3d 764, 767 (7th Cir, 2015).

 
epidemiology in its School of Public Health, and a member of numerous University committees
focused on work in India. Ud. § 4.) His clinical specialization focused on adolescent and adult
HIV primary care. (7d. 9 5.) Dr. Alida Bouris is an assistant professor at SSA who teaches
courses on social work practice and cognitive-behavioral therapy, and focuses her research on
adolescent health and HIV/AIDS prevention and treatment. (/d. 4 7.) Dr. Melissa Gilliam is a
professor in the University’s Departments of Obstetrics and Gynecology and Pediatrics. (/d. ¥ 8.)
She is also the Vice Provost for the University, leading its efforts around faculty development
and institutional diversity, including overseeing the Center for Identity and Inclusion, the Center
for the Study of Gender and Sexuality, and the Center for the Study of Race, Politics and
Culture. Ud.)

In 2014, Dr. Schneider agreed to serve on Azhar’s dissertation committee and Dr, Bouris
agreed to chair it. /d. § 16.) Full-time students in the SSA doctoral program like Azhar must
complete a pre-dissertation research project, research and teaching assistantships, and a
dissertation. Ud. J 11.) In 2015, Azhar was engaged by Dr. Bouris to grade papers and serve as a
teaching assistant. Ud. § 12.) She also provided academic research to Dr. Bouris and is listed as
an author in an upcoming article. (/d. 4 15.) Azhar also provided academic research to Dr.
Schneider for two articles, one of which was published and lists her as an author. (/d. 14.)

While she was an SSA student, Azhar received numerous grants, fellowships, and
scholarships. (/d. { 9.) For example, she was selected in 2013 for a Ford Foundation fellowship
by a faculty group that included Dr. Bouris and Dr. Gilliam. (/d@. § 10.) Dr. Schneider wrote

multiple letters of recommendation for Azhar to help her obtain grants or fellowships. (/d. 4 17.)

 
I. Azhar’s Employment with Chicago Center for HIV Elimination

Drs. Schneider and Bouris co-founded and now serve as Director and Co-Director of the
University’s Chicago Center for HIV Elimination (“CCHE”), a research center for academic,
research, medical, and clinical programs and services dedicated to eliminating new HIV
transmissions in certain at-risk populations. (/d. { 20.) Because CCHE is part of the University,
people who work for CCHE are University employees. (/d. | 22.) Dr. Schneider hired Azhar as a
part-time student-employee at CCHE in March 2015. (id. § 27.) Employees and collaborators of
CCHE include affiliated faculty members, staff, student-employees, and post-doctoral scholars.
(/d. § 24.) Two post-doctoral scholars, Lindsey Young, who is white, and Aditya Khana, who is
South Asian, and one doctoral candidate, Britt Livak, who is white, were also employed there.
(id. JF 25, 29.)

While at CCHE, Azhar worked on an observational study called the Building Agent-
Based Models of Racialized Justice Systems (“BARS”) Project. (id. § 27.) She was paid $17 per-
hour, which was more than any other student who worked at CCHE. (Id. § 28; R. 90-1, Eavou
Dep. Tr. at 73-74.) It is undisputed that Azhar did most of her work remotely, although the
parties disagree as to the reason. (R. 90, Pl.’s Resp. Def.’s SOF 4 34.) In addition to an off-
campus location called “the Village,” CCHE had three separate on-campus workspaces during
Azhar’s employment there: third floor hallway space by Dr. Schneider’s office, fifth floor shared
office space, and cubicle space in a basement suite. (/d. § 30.) At various points in 2015, the fifth
floor office was shared by one African-American staff member, one Latino staff member, one
white staff member, and one white student. (/d. 7 33.) According to Rebecca Eavou, who
assigned office space for CCHE at the time, the basement work space was used by two white

staff members, one white post-doctoral candidate, one white student, six African-American staff

 
members, one South Asian post-doctoral candidate, and two South Asian students at various
points in 2015. Ud. 4 32.) Azhar does not dispute that at least one white employee worked in the
basement, but she nevertheless asserts that students of color understood that they were relegated
to the basement office, which was less desirable because of its mold problem. (/d.)

At the time Azhar worked on the BARS study, it was still in its development stage and
did not yet involve interviewing participants. ([d. § 36.) Accordingly, her work did not involve
any face-to-face research subject contact but instead involved helping to schedule, coordinate,
and memorialize project meetings. Ud, § 35.) The University also did not anticipate that Azhar’s
work would include conducting interviews. (fd. $37.)
I, Azhar’s Request for Business Cards

Students who worked for CCHE typically did not receive business cards. (/d. § 40.) Dr.
Schneider’s general policy was that only faculty and full-time staff received business cards,
unless the student’s project involved research participant engagement. (/d.) The two post-
doctoral candidates at CCHE received business cards, as did Livak. Ud. §f 41, 42, 48.) On
October 31, 2015, Azhar requested business cards in order to have them for upcoming meetings
and conferences. (/d. { 43.) On November 2, 2015, after conferring with Dr. Schneider, Eavou
informed Azhar that CCHE generaily does not order cards for graduate students. (/d. { 44.) By
9:00 a.m. the next morning, Azhar had sent six emails questioning the decision, and explaining
her reasons for wanting the cards. (/d. § 45.) According to Azhar, she had seen Livak and one of
the post-doctoral candidate employees with cards, and so she believed that obtaining the cards
reflected an equity issue, (/d. | 45.) Specifically, she wrote that “issues of equity at CCHE ...

encompass age, race/ethnicity, and gender.” Ud. { 46; R. 92, Def.’s Resp. Pl.’s Add’l SOF 4 £.)

 
Although Dr. Schneider agreed “{t]here are serious issues surrounding age, race/ethnicity
and gender at CCHE, the BSD [Biological Sciences Division], SSA and at the University,” he
did not agree “this specific issue [was] one of them.” (R. 90, Pl.’s Resp. Def.’s SOF 4f 46, 48;
R. 90-1, Pl.’s Ex. 11, CHI00004, Schneider Nov. 3, 2015 email.) Instead, Dr. Schneider
explained that Azhar’s role did not involve client contact, and he had not anticipated that it
would. (R. 90, Pl.’s Resp. SOF { 47.) Livak’s CCHE position, on the other hand, involved direct
client-contact. (/d. | 48.) In Azhar’s sixth November 3, 2015, email on the subject, she
apologized for the “flaming” nature of her earlier messages. (/d. 49.) Nevertheless, she sent
another three emails before noon on November 5, 2015 (id. 150), and called Eavou to discuss
her request. (/d. 4 51.) Eavou testified that Azhar threatened legal action during the call, which
Azhar denies. (/d. ¥ 51; R. 80-5, Eavou Dep. Tr. at 113:05-114:03; R. 90-1, Pl.’s Ex. 4, Azhar
Decl. § 12.)

Shortly after noon on November 5, 2015, Dr. Schneider emailed Azhar to inform her that
her emails had been inappropriate and combative, and that he was suspending her for four
months. (R. 90, Pl.’s Resp. SOF 52, 53, 59.) He explained that her messages reflected ‘a sense
of entitlement with limited respect for boundaries,” and a lack of understanding of her role as a
student-employee. (/d. 4 52.) Dr. Schneider chose suspension over termination because he
wanted Azhar to learn from the situation, and to return to CCHE. (/d. 4 58.) The day after
receiving the news, Azhar sent three emails to a total of 40 people stating that “underlying
reasons of racial and gender equity” had prompted her suspension. (/d. | 54.) On November 7,
she emailed another 11 people to inform them of her suspension, and that “the cause for my
suspension [was] related to my raising issues at the workplace regarding inequities in pay,

benefits and treatment of staff, which were based on age, race/ethnicity, and gender.” (id. $55.)

 
On November 9, 2015, Azhar unexpectedly visited the office of another member of her
dissertation committee to discuss what had transpired at CCHE, although the parties disagree as
to the conversation that took place there. (Ud. 56.)

On November 9, 2015, Chris Yanos, Director of Human Resources at BSD, advised
Azhar, that there are no suspensions for student-employees, and that therefore her employment
with CCHE had been terminated. (Jd.  57.)” In the meanwhile, Dr. Schneider had also concluded
that Azhar’s response to the suspension had been inappropriate and unprofessional, and
warranted her termination. (/d. § 61.)

Both Dr. Schneider and Dr. Bouris testified that while working with Azhar on her
dissertation, they had observed her similar lack of respect for boundaries and professional roles.
(id. § 19.) Specifically, Drs. Schneider and Bouris complained that Azhar made unscheduled
calls to them, sent numerous emails, and requested dissertation edits within 48 hours without
regard to their workloads and other commitments. Ud. Ff 18, 19; R. 80-2, Def.’s Ex. H., Bouris
Dep. Tr. at 94:04-14, 100:24-101:19, 102:02-11, 103:02-08, 109:20-110:01, 114:03-17; R. 80-2,
Def.’s Ex. I, Schneider Dep. Tr. at 116:10-117:19, 125:11-127:13.) According to Azhar,
however, she never did any such thing. (R. 90, Pl.’s Resp. Def.’s SOF § 18; R. 90-1 at 43, P1.’s
Ex. 4, Azhar’s Decl. {[{] 6, 8.) Moreover, she says, she communicated with Dr. Bouris only by
email, and she only called Dr. Schneider for business-related purposes a handful of times and

always at appropriate hours. (R. 90, Pl.’s Resp. Def.’s SOF 4 19; R. 90-1, Pl.’s Ex. 4, Azhar’s

 

* According to Azhar, Dr. Schneider suspended her “because he was upset that [Azhar] raised
issues of race at CCHE,” and “he wanted her to understand that as a woman of color, she should
know her placej.]” (R. 90, PL.’s Resp. SOF ¢ 58.) As discussed further below, however, Azhar
cites only her own declaration to support this claim of his intent. (/d.) This is plainly insufficient.
Bass v. Joliet Public Sch. Dist. 87, 746 F.3d 835, 841 (7th Cir. 2014) (speculation is not evidence
at summary judgment).

 
Decl. {9 8, 9.) In any event, it is undisputed that prior to her suspension and termination from
CCHE, Azhar had never received any warnings. (R. 92, Def.’s Resp. Pl.’s Add’i SOF 4 9.)
Hil. The India Project

While at the University, Azhar had also been involved in another project, the “India
Project,” through the Center for Interdisciplinary Inquiry and Innovation (“Ci3”), an institution
founded by Dr. Gilliam. (/d. J 63.) In the fall of 2015, Azhar requested to work on the India
Project, since she was already planning to be in India later that year coliecting data for her
dissertation. (/d. J 64-65.) Dr. Gilliam agreed, and Ci3 purchased Azhar’s plane ticket from
Hyperabad to Lucknow, where the project work was to take place. (/d. | 66.) According to Dr.
Gilliam, Azhar was never an employee of Ci3 or the India Project, never received a contract for
work on the project, and was told that project funder forbade paying for start-up work like that
which Azhar was to perform. (/d. J§ 66, 67.) According to Azhar, on the other hand, she was told
on numerous occasions that she would be paid for her work which was not start-up work, but
instead had spanned several months and included developing training materials for a research
student and attending weekly meetings. (id. 4 66; R. 90-1, Azhar Dep. Tr. at 109:06-113:10.) In
any event, the project faced certain setbacks, and the work that Azhar was scheduled to perform
while in India could not be performed at that time. (R. 90, PL.’s Resp. Def.’s SOF { 70.) On
December 10, 2015, Dr. Gilliam informed Azhar that she would not be able to assist with the
project as initially planned. (/d. 71.) |
IV. The University’s Investigation of Azhar’s Discrimination Claim

After her CCHE termination, Azhar complained to the University of discrimination. (Jd.
{| 74.) Associate Provost for Faculty & Student Affairs Ingrid Gould led the investigation of

Azhar’s complaint. (/d.) Azhar specifically alleged that Drs. Schneider, Bouris, and Gilliam had

 
discriminated and retaliated against her based on her race, gender, and religion. Ud. J 75.) She
claimed that all three doctors were Jewish and that their actions had demonstrated anti-Muslim
sentiment reflective of a pattern of such bias both on the campus and nationwide. (Ud. 4 76.) The
University’s investigation determined there was no evidence of discrimination on the basis of
gender, sex, race, or religion, or of retaliation for her complaint. (/d. § 78.)
PROCEDURAL HISTORY

Azhar began this action with the filing of her complaint on November 7, 2016. (R. 1,
Compl.) She amended her complaint on January 30, 2017 (R. 18, Am. Compl.), and again on
February 23, 2017. (R. 24, Second Am. Compl.) Azhar’s second amended complaint included
claims of race and national origin discrimination and retaliation under Title VII, 42 U.S.C.
§ 2000e-2(a)(1), and race and color discrimination under 42 U.S.C. § 1981. (/d.) The retaliation
claim was dismissed on April 4, 2017. (R. 34, Mem. Op.) Discovery was set to be completed by
February 28, 2018, on the remaining claims (R. 43), but when Azhar had not complied with an
order compelling responses to certain discovery requests, this action was dismissed without
prejudice on February 8, 2018. (R. 54, Min. Entry.) Azhar’s motion to reinstate was later
granted, and discovery was twice extended. (R. 62, 70, Min. Entries.) The University moved for
summary judgment on November 8, 2018. (R. 78, Def.’s Mot. Summ. J.) Azhar’s deadline to
respond was extended twice at her request, with the final deadline being January 8, 2019. (R. 85,
88, Min. Entries.) Without seeking leave of court, Azhar filed her response in opposition to the
motion on January 11, 2019. (R. 89, Pl.’s Resp.) The University filed its reply on February 4,

2019 (R. 91), and the motion is now ripe for resolution.

 
LEGAL STANDARDS
L Federai Rule of Civil Procedure 56

Federal Rule of Civil Procedure 56 provides that “[t]he court shall grant summary
judgment if the movant shows that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” Fen. R. Cry. P. 56(a). Summary judgment is
proper “if the pleadings, depositions, answers to interrogatories, and admissions on file, together
with the affidavits, if any, show that there is no genuine issue as to any material fact and that the
moving party is entitled to a judgment as a matter of law.” Celofex Corp. v. Catrett, 477 U.S.
317, 322 (1986) (quotation omitted), A genuine dispute of material fact exists if “the evidence is
such that a reasonable jury could return a verdict for the nonmoving party.” Daugherty v, Page,
906 F.3d 606, 610 (7th Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
(1986)). In deciding whether a dispute exists, the Court must “consider all of the evidence in the
record in the light most favorable to the non-moving party[ | and... draw all reasonable
inferences from that evidence in favor of the party opposing summary judgment.” Dunn v.
Menard, Inc., 880 F.3d 899, 905 (7th Cir. 2018) (quotation omitted),

Under Rule 56, the movant has the initial burden of establishing that a trial is not
necessary. Sferk v. Redbox Automated Retail, LLC, 770 F.3d 618, 627 (7th Cir. 2014). “That
burden may be discharged by showing . . . that there is an absence of evidence to support the
nonmoving party’s case.” /d, (internal quotation omitted). If the movant carries this burden, the
nonmovant “must make a showing sufficient to establish the existence of an element essential to
that party’s case.” Jd. (internal quotation omitted), The nonmovant “must go beyond the

pleadings (e.g., produce affidavits, depositions, answers to interrogatories, or admissions on file)

 
to demonstrate that there is evidence upon which a jury could properly proceed to find a verdict
in [his or her] favor.” Jd, Gnternal quotation omitted).

“Inferences supported only by speculation or conjecture wil! not suffice,” and neither
“will the mere scintilla of evidence.” Johnson v. Advocate Health & Hosps. Corp., 892 F.3d 887,
894 (7th Cir. 2018). Not all disputes of fact preclude summary judgment, but instead, only those
that are both material and genuine. Carroll v. Lynch, 698 F.3d 561, 564 (7th Cir. 2012). Factual
disputes that are irrelevant or unnecessary factual do not preclude summary judgment. /d. In
deciding a summary judgment motion, the Court cannot weigh conflicting evidence, assess the
credibility of the witnesses, or determine the ultimate truth of the matter, as these are functions of
the jury. Anderson, 477 U.S. at 255; Omnicare, Inc. v. UnitedHealth Grp., Inc., 629 F.3d 697,
704-05 (7th Cir. 2011). Instead, the Court’s function is “to determine whether there is a genuine
issue for trial.” Tolan v. Cotton, 572 U.S. 650, 656 (2014) (quoting Anderson, 477 U.S. at 249),
IL. Northern District of Ulinois Local Rule 56.1

Northern District of lllinois Local Rule 56.1 governs how the parties identify material
facts and potential disputed material facts. “The purpose of Rule 56.1 is to have the litigants
present to the district court a clear, concise list of material facts that are central to the summary
judgment determination. It is the litigants’ duty to clearly identify material facts in dispute and
provide the admissible evidence that tends to prove or disprove the proffered fact.” Curtis v.
Costco Wholesale Corp., 807 F.3d 215, 219 (7th Cir. 2015). Local Rule 56.1(a) “requires the
party moving for summary judgment to file and serve a ‘statement of material facts as to which
the moving party contends there is no genuine issue and that entitle the moving party to a
judgment as a matter of law.’” Jd. at 218 (quoting N.D. ILL, L. R. 56.1(a)(3)). “The non-moving

party must file a response to the moving party’s statement, and, in the case of any disagreement,

10

 
cite ‘specific references to the affidavits, parts of the record, and other supporting materials

relied upon.’” Petty v. City of Chicago, 754 F.3d 416, 420 (7th Cir. 2014) (quotation omitted);
see also N.D. ILL. L. R. 56.1(b)(3)(A). The nonmoving party may also file a separate statement of
additional facts. N.D. ILL. L. R. 56.1(6)(3)(C). The failure to file a timely response to a summary
judgment motion may result in the Court deeming admitted the uncontroverted facts in the
moving party’s Locai Rule 56.1 submission to the extent they are supported by evidence in the
record, Keeton v. Morningstar, Inc., 667 F.3d 877, 880 (7th Cir. 2012).

Local Rule 56.1 statements and responses should identify the relevant admissible
evidence supporting asserted material facts, not make factual or legal arguments. See
Zimmerman v. Doran, 807 F.3d 178, 180 (7th Cir. 2015). The Court is not required to “wade
through improper denials and legal arguments in search of a genuinely disputed fact.” Bordeton
v. Chi. Sch. Reform Ba. of Trs., 233 F.3d 524, 529 (7th Cir, 2000); accord Curtis, 807 F.2d at
219, Likewise, “[mJerely saying that a fact is disputed does not transform it into a disputed issue
of fact sufficient to survive a summary judgment motion.” Cardoso v. Celico P’ship, 13 CV
2696, 2014 WL 6705282, *1 (N.D. IIL. Nov. 26, 2014). “When a responding party’s statement
fails to dispute the facts set forth in the moving party’s statement in the manner dictated by the
rule, those facts are deemed admitted for purposes of the motion.” Curtis, 807 F.3d at 218
(internal quotation omitted). “The non-moving party’s failure to admit or deny facts as presented
in the moving party’s statement or to cite to any admissible evidence to support facts presented
in response by the non-moving party render the facts presented by the moving party as
undisputed.” Jd. at 218-19. The Seventh Circuit “has consistently upheld district judges’

discretion to require strict compliance with Local Rule 56.1.” Flint v. City of Belvidere, 791 F.3d

11

 
764, 767 (7th Cir. 2015); accord Cracco v. Vitran Express, Inc., 559 F.3d 625, 632 (7th Cir.
2009).
ANALYSIS

The University moves for summary judgment, arguing that Azhar has failed to present
either direct or circumstantial evidence of race, color, or national origin discrimination, that she
was meeting her employer’s legitimate expectations, or that the reason given for her suspension
and termination were pretext for discrimination. (R. 79, Def.’s Mem.) According to the
University, there is also no evidence to show that following her termination she was removed as
an author from any publication, which regardless, it says, is not actionable, and no evidence to
suggest that her race, color, or national origin prevented her from working on the India Project or
was the reason she was suspended and ultimately terminated from CCHE. (/d. at 9-15), Instead,
the University urges, it is undisputed that she was suspended and terminated because of her
inappropriate emails which Dr. Schneider believed followed a pattern of inappropriate behavior.
({R. 91, Def.’s Reply Supp. Mot. Summ. J. at 13-14.)

According to Azhar, on the other hand, evidence in the record supports her discrimination
claims. (R. 89, Pl.’s Resp. at 7-10.) As Azhar sees it, the University’s stated reason for her
termination is itself evidence of discrimination through the use of stereotypes. (/d. at 8.)
Specifically, she urges that Dr. Schneider’s reference to Azhar’s sense of entitlement and not
knowing her place reflects a discriminatory animus against her. (/d.) She also asserts that she has
demonstrated a prima facie case of discrimination under the burden-shifting method of
McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1983), based on evidence in the record that a
white graduate student-employee was given CCHE cards while she was not, Dr. Schneider’s

acknowledgement that she should have been eligible to receive them, and his acknowledgement

12

 
that there were racial equity issues at CCHE. (/d. at 9-10.) On this record as well as certain
failures she identifies in the University’s investigation of her discrimination claim, Azhar argues
it is more likely than not that the University’s stated reason for her termination is pretext for a
discriminatory animus. (/d. at 10.)

At the threshold, the Court notes that because Azhar’s opposition to the University’s
summary judgment motion was filed several days beyond her twice-extended opposition
deadline, it is well within the Court’s discretion to deem all of the University’s well-supported
assertions of fact as admitted. See Keeton, 667 F.3d at 880. This is especially so given that Azhar
did not seek permission for her late filing or otherwise attempt to explain her delay. See id;
Raymond v. Ameritech Corp., 442 F.3d 600, 608 (7th Cir. 2006). Nevertheless, the Court has
considered Azhar’s submission on the merits and finds that it fails to demonstrate a genuine
dispute of material fact and fails in significant measure to comply with the clear requirements of
Northern District of Ilhinois Locai Rule 56.1.

Many of Azhar’s responses to the University’s asserted facts improperly rely on legal
arguments, conclusions, and self-serving characterizations of undisputed evidence. (See, e.g.,

R. 90, PI.’s Resp. SOF ff 18, 19, 32, 35, 37, 39, 55, 58, 59, 61, 73, 78.) “Reference to legal
arguments to support a denial of a material fact is not contemplated by the rule.”

Bordelon, 233 F.3d at 529, Several of Azhar’s responsive statements are inadequately supported
by citation to the record (see, e.g., id. {] 18, 19, 27, 32, 55, 58, 59, 61), while still others claim
citation to the record, but the cited exhibit does not support Azhar’s asserted fact. (See, e.g., id.
Wf 9, 21, 27, 28, 31, 32, 34, 35, 37, 51, 58, 59, 61, 73, 76, 78; R. 92, Pl.’s Add’! SOF §f 5-7.)
None are proper in a Local Rule 56.1 statement, See Curtis, 807 F.3d at 219. Accordingly, the

Court deems as admitted the well-supported.paragraphs of the University’s Local Rule 56.1

13

 
statement to which Azhar responded in dispute with assertions of fact that are not properly
supported by evidence in the record. See id. at 218-19; Cracco, 559 F.3d at 632.

The Court also notes at the outset that Azhar’s response abandons two components of her
discrimination claims. (Compare R. 24, Second Am. Compl. ff 24, 25, 36, 37, with R. 89, Pl.’s
Resp.) Specifically, she failed to respond to the University’s argument that she was not removed
as an author, and that even if she had been, such an action wouid fail outside of her
discrimination claims. (R. 89, Pl.’s Resp.) She aiso failed to respond to the University’s
argument that her removal from the India Project was based on a legitimate, non-discriminatory
reason. (/d.) Azhar’s single brief mention of either event is only in support of her cursory
argument that the University’s post-termination conduct is circumstantial evidence of its
discriminatory motive in terminating her, and not that either act could itself gave rise to her
claims. (/d. at 8-9.) Accordingly, Azhar’s previously asserted discrimination claims based on
removal as an author or removal from the India Project are waived. Nichols v. Mich. City Plant
Planning Dept., 755 ¥.3d 594, 600 (7th Cir. 2014) (“The non-moving party waives any
arguments that were not raised in its response to the moving party’s motion for summary
judgment.”).

That leaves Azhar’s Title VII and Section 1981 claims that her suspension and
termination from University employment were based on her race, color, or national origin. The
legal analysis for discrimination claims under both statutes is identical. Ferrill vy. Oak Creek-
Franklin Joint Sch. Dist., 860 F.3d 494, 499 (7th Cir. 2017); Lane vy. Riverview Hosp., 835 F.3d
691, 695 (7th Cir. 2016). Accordingly, the question before the Court is simply whether there is
any evidence that would permit a reasonable factfinder to conclude that a protected characteristic

of the plaintiff caused the adverse employment action of which she complains. Ortiz v. Werner

14

 
Enters., Inc., 834 F.3d 760, 765 (7th Cir, 2016). As the Seventh Circuit explained in Ortiz, direct
and imdirect evidence are not to be separately analyzed when assessing discrimination claims. /d.
“Evidence must be considered as a whole, rather than asking whether any particular piece of
evidence proves the case by itself].J? fd

The holistic approach set out by the Seventh Circuit in Ortiz supplements, but does not
replace the well-established burden-shifting framework for discrimination claims of McDonnell
Douglas Corp. v. Green, 411 U.S. 792, 793 (1973). Skiba v. Ill, Cent. RR. Co., 884 F.3d 708,
719-20 (7th Cir. 2018) (“However the plaintiff chooses to proceed, at the summary judgment
stage the court must consider all admissible evidence to decide whether a reasonable jury could
find that the plaintiff suffered an adverse action because of [her protected characteristic].”).
“McDonnell Douglas is a means of organizing, presenting, and assessing circumstantial evidence
in frequently recurring factual patterns found in discrimination cases,” but it “is not the only way
to assess circumstantial evidence of discrimination.” David v. Bd. of Trs. of Cmty. Coll. Dist. No.
508, 846 F.3d 216, 224 (7th Cir. 2017). Accordingly, the Court conducts the McDonnell
Douglas analysis if the plaintiff present arguments in those terms, but also assesses the plaintiff's
evidence “cumulatively” under Ortiz. /d. In this case, Azhar argues both that she presents
sufficient evidence of discrimination when viewed cumulatively, and that she does so under the
McDonnell Douglas burden-shifting framework. (R. 89, Pl.’s Resp. at 7-11.) The Court thus
considers both approaches to Azhar’s claims.

Although the parties view the import of the facts differently, the facts themselves are
largely undisputed. It is undisputed that CCHE student-employees who received business cards
were either post-doctoral employees or employees with client-facing work. (R. 90, Pl.’s Resp.

Def.’s SOF ff 41, 42, 48.) Similarly, it is undisputed that Azhar did not perform client-facing

15

 
work nor was it expected that she would do so. (Ud. 4 35-37, 47, 48.) The way in which Azhar
requested business cards, the response she received from her employer, and Azhar’s reaction to
the decision are also ali matters of undisputed fact. 7d. {J 43-50, 54, 55.) Further, it is
undisputed that Dr, Schneider made the decision to suspend and then terminate Azhar based on
his conclusion that her behavior had violated professional boundaries, and had shown a lack of
respect for the structure of her workplace. Ud. Jf 52, 53, 59-61.)

Azhar argues, however, that a reasonable jury could conclude that her suspension and
termination were based on her race, color, or national origin based on the pairing of Dr.
Schneider’s acknowledgment of racial equity issues at CCHE and his conclusion that her emails
reflected a sense of entitlement which she says is code for discrimination, as well as “evidence of
other employees of color suffering various adverse employment actions.” (R. 89, P.’s Resp. at 7-
9.) According to Azhar, the record reflects a “normal email exchange” which “quickly led to
termination after Azhar mentioned she believed there were racial equity issues at CCHE.” (Ud. at
8.)

Azhar’s argument, however, fails on numerous grounds. First; inexplicably absent from
Azhat’s submission is any statement of fact supported by the record demonstrating that she is a
member of the protected categories for which she claims discrimination. (R. 90, PL’s Resp. SOF
and Add’! SOF.) According to the allegations of Azhar’s complaint, she is Muslim and Indian
American, (R. 24, Second Am. Compl. { 3.) Of course, complaint allegations are not evidence
for purposes of summary judgment. Feb. R. Civ. P. 56(c); Celotex, 477 U.S. at 324 (“[Federal
Rule of Civil Procedure] 56(e) . . . requires the nonmoving party to go beyond the pleadings[.}”);
Beard v. Whitley Cty. REMC, 840 F.2d 405, 410 (7th Cir. 1988) (“[WJhen confronted with a

motion for summary judgment, a party who bears the burden of proof on a particular issue may

16

 
not rest on its pleading, but must affirmatively demonstrate, by specific factual allegations, that
there is a genuine issue of material fact which requires trial.” ).? Despite this fundamental
omission, however, the Court continues its analysis in order to address the thrust of the parties’
dispute,

Second, the fact that Azhar finds her email exchange to be “normal” does not create an
issue of fact. Luks v. Baxter Healthcare Corp., 467 F.3d 1049, 1056 (7th Cir. 2006)
(“[Plaintiff’'s] own opinion whether he was doing the job satisfactorily is beside the point . . . the
relevant question is not whether criticisms of his performance were right or wrong but whether
his supervisor honestly believed them.”). According to the University, Azhar was suspended and
terminated because she crossed professional boundaries, failed to respect faculty’s competing
obligations, and failed to appreciate her role as a student-employee. (R. 90, Pl.’s Resp. SOF
{1 52, 53, 59.) While it is apparent that Azhar strongly disagrees with the University’s
assessment, she points to no evidence in the record from which it could reasonably be concluded
that the University did not honestly believe its stated reasons for its decision. (/d.) “Federal
courts have authority to correct an adverse employment action only. where the employer’s
decision is unlawful, and not merely when the adverse action is unwise or even unfair.” Ptasznik
v. St. Joseph Hosp., 464 F.3d 691, 697 (7th Cir. 2006) (noting court does not sit as a “super-
personnel department”).

Third, Azhar’s emphasis that the termination decision followed on the heels of her raising
a race-based compiaint is not itself evidence from which a reasonable factfinder could conclude
that her termination was based on any protected characteristic without more concrete evidence of

discriminatory intent. The Seventh Circuit has repeatedly held that “suspicious timing alone is

 

* Although the University admitted that Azhar alleged she is Muslim and Indian American, it
answered with a lack of knowledge as to the truth of Azhar’s allegation. (R. 27, Answer {| 3.)

17

 
rarely enough to survive summary judgment.” Nichols, 755 F.3d at 605 (internal quotation
omitted).

Fourth, Azhar’s evidence as to other employees’ complaints of discrimination is far too
generalized and unrelated to the facts and decision-makers at issue here to call into question the
University’s decision in terminating her employment. See Seymour-Reed v. Forest Preserve
Dist., 752 Fed. App’x 331, 335 (7th Cir. Oct 12, 2018) (plaintiff's comparator evidence
consisting of his testimony about other employees and a single document regarding an
accusation against another employee was “too vague to raise a jury question about whether
[plaintiff] was singled out because of his race and sex.”); Bass, 746 F.3d at 841 (affirming
summary judgment for employer where employee asserted but provided no support to show that
similarly situated employees not of her protected characteristic were treated differently). Unlike
in Azhar’s cited authorities, Henderson v. Shulkin, 720 Fed, App’x 776 (7th Cir. Dec. 22, 2017),
and Ross v. Board of Regents, 655 F. Supp. 895 (E.D. Wisc. 2009), Azhar’s testimony as to other
employees’ experiences is largely inadmissible hearsay, see Haywood v. Lucent Techs., Inc., 324
F.3d 524, 533 (7th Cir. 2003) (overruled on other grounds by Ortiz), and she puts forward no
evidence from other complainants at all, let alone complainants within her own protected class.
{R. 90, Pl.’s Resp. SOF and Add’! SOF.) Instead, she relies on sweeping generalizations without
regard for the record or any effort to tie her broad assertions to her case. (R. 89, Pl.’s Resp. at 8.)
For example, Azhar argues (without citation to the record) that “white employees enjoyed more
liberties,” and had offices on the fifth floor while employees of color “were relegated to the
basement” (id.} despite that she concedes in her Local Rule 56.1 statement that the fifth floor
offices were occupied at various points in 2015 by one African-American staff member, one

Latino staff member, and one white student. (R. 90, PL’s Resp. SOF § 33.)

18

 
Taken together and interpreting the facts in the light most favorable to Azhar, the
evidence on which she relies is insufficient to support a jury verdict of discrimination based on
race, color, or national origin. See Ortiz, 834 F.3d at 765.

Azhar also contends, however, the she presents an issue of material fact under the
analytical framework of McDonnell Douglas. (R. 89, Pl.’s Resp. at 9-11.) Under this weil-
established framework, Azhar has the initial burden of establishing that she: (1) is a member of a
protected class; (2) was meeting the University’s legitimate performance expectations; (3) was
subjected to an adverse employment action; and (4) similarly situated employees outside of her
protected class were treated more favorably by the University. See McDonnell Douglas, 411 US.
at 802. If she makes this showing, the burden then shifts to the University to come forward with
a legitimate, nondiscriminatory reason for the challenged employment action. See id. If the
University does this, then the burden shifts back to Azhar to produce evidence establishing a
genuine dispute of fact about whether the University’s reason was a pretext for discrimination.
See id. at 804.

For similar reasons that Azhar fails to cumulatively support her claim, she likewise fails
to meet her burden under McDonnell Douglas. As discussed above, she fails to assert let alone
support that she is a member of a protected class, the first prong of any discrimination claim. But
even if she had not overlooked this critical component of her claims, however, the Court would
still find that she fails to make a prima facie showing. The parties focus their dispute on whether
there is evidence in the record from which a reasonable factfinder could conclude that Azhar was
meeting the University’s legitimate expectations at the time of her suspension and termination,
that comparable employees not sharing Azhar’s protected characteristics were treated more

favorably than Azhar, and that the University’s stated reason for her suspension and termination

19

 
was pretext for invidious discrimination. As to each element, Azhar fails to submit evidence in
the record from which to support her claim,

As set forth above, while Azhar argues that “[t]he emails at issue are not unprofessional
nor do they demonstrate some sort of undue entitlement,” (R. 89, P1.’s Resp, at 9), her
disagreement with the University’s assessment of her performance does not create a relevant,
material issue of fact. Luks, 467 F.3d at 1056. It is undisputed that the University suspended and
terminated Azhar based on its determination that she had crossed professional boundaries and
behaved inappropriately. (R. 90, Pl.’s SOF 4 52, 53, 59-61.) Azhar points to no evidence that
student-employees who did not share her protected characteristics and who engaged in similar
behavior were treated less harshly. (/d.) Under either a cumulative or a burden-shifting approach,
Azhar’s belief that her behavior was appropriate does not create a dispute of material fact. Luks,
467 F.3d at 1056,

Nor does Azhar’s reference to stereotypes create a triable issue. “In cases in which the
employer allegedly enforces job expectations in a disparate manner, [the Seventh Circuit] has
noted that the expectations themselves may be tainted with discrimination, so the plaintiff needs
to show only that [she] was singled out for worse treatment than similarly situated employees.”
Seymour-Reed, 752 Fed. App’x at 334-35 (quotation omitted) (affirming summary judgment for
defendant where plaintiff's evidence showed only his disagreement with employer’s termination
decision, not that stated reason was false). Without circumstantial evidence of discrimination
surrounding her suspension and termination or evidence that any similarly situated student-
employee not of Azhar’s protected categories engaged in similar behavior without suffering the
same adverse consequence, Azhar fails to support her claims, See id. at 335-36; Nichols, 755

F.3d at 605.

20

 
Finally, even if Azhar could state a prima facie case, she likewise fails to demonstrate a
genuine dispute as to pretext that would rebut the University’s legitimate, non-discriminatory
reason for suspending and terminating her. See McDonnell Douglas, 411 U.S. at 804. Her
emphasis on Dr, Schneider’s acknowledgment of “racial equity issues” and her claim this his
language of boundaries was really code for discrimination is insufficient to create a triable issue.
While she may believe that Dr. Schneider’s decision was informed by a bias against her, she has
not pointed to evidence in the record to support her claim. “Speculation is no substitute for
evidence at the summary judgment stage.” Bass, 746 F.3d at 841. The pretext analysis evaluates
the honesty of the employer’s explanation, not its validity or reasonableness, Seymour-Reed, 752
Fed. App’x at 335; Hill v. Tangherlini, 724 F.3d 965, 968 (7th Cir. 2013). In the end, Azhar’s
evidence does not suggest that the University used a false termination reason to cover up
discrimination, but only that she disagrees with how her actions should have been viewed. Just as
this fails to raise a question of fact as to legitimate expectations, it fails to raise a question of fact
as to pretext. E.g., Sevmour-Reed, at 335.

This case is unlike Azhar’s cited authority, Baron v. WW. Grainger, Inc., 944 F. Supp.
689 (N.D. Ill. 1996). In that case, the plaintiff supported her claim that the employer’s
assessment of her as unprofessional was based on a discriminatory stereotype that it had not
applied to employees of other categories with evidence both that employees who engaged in
similar behavior as the plaintiff were not terminated like her, and that while the employer had
carefully documented complaints against plaintiff, it had failed to document the plaintiffs
complaint of discrimination. /d, at 693-94, Here, on the other hand, Azhar simply asserts that Dr.
Schneider’s assessment was based on a stereotype and that he intended to put her in her place,

but she fails to cite any evidence beyond her own declaration setting out her own belief. (R. 90,

21

 
PL’s Resp. SOF {f 58, 59; 90-1, PL’s Ex. 4, Azhar Decl. 13.) Azhar’s opinion is not evidence
that the University asserted a false reason to cover its discrimination, but only suggests why she
disagrees with it. This is not enough. Seymour-Reed, 752 Fed. App’x at 335; Bass, 746 F.3d at
841.

Accordingly, the University’s motion for summary judgment is granted.

CONCLUSION

For the foregoing reasons, Defendant’s motion for summary judgment (R. 78) is
GRANTED. While the Court appreciates the strength with which Plaintiff disagrees with
Defendant’s assessment of what transpired, the question before the Court is simply whether
Plaintiff presents any material issues of fact that require a jury determination in light of the
undisputed facts. Because the Court concludes that she presents none, judgment is ENTERED in

favor of Defendant and against Plaintiff on her complaint.

ENTERED: ME kde

Chief Judge Rubén Castillo
United States District Court

Dated: June 5, 2019

22

 

 
